Citation Nr: 1313521	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease at L4-5.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

A hearing was held on February 3, 2005, in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board remanded the case for further development in June 2005 and August 2007.  That development was completed, and the case was returned to the Board for appellate review. 

In October 2009, the Board issued a decision denying the benefits sought on appeal. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2010 Order, the Court vacated the October 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

In October 2010, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2012, the Court issued a decision that remanded the matter to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: to obtain service personnel records and to obtain a nexus opinion.  

The Veteran has asserted that VA should obtain his service personnel records which would show that he was placed on limited duty during service for his low back disorder.  He contends that his duties were restricted during service due to his low back complaints and that these records would demonstrate his injury and treatment during service was more extensive than the service treatment records show.  The duty to assist requires includes making efforts to obtain relevant records that have been identified by the Veteran that are potentially relevant.  Therefore, those records must be requested prior to further consideration of his appeal.  See, e.g., Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that the duty to assist the Veteran in the development of his claim was breached, because the RO failed to secure records that were potentially relevant).  Thus a remand to obtain thus records is required.  

The Veteran was examined by VA in January 2006.  The examiner noted that the Veteran had a low back injury in service and had only one visit regarding treatment.  However, the examiner did not consider the September 1975, May 1976 or June 1976 service treatment records in the file.  In this regard, the Board notes that a bare conclusion, even when reached by a health care profession, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the January 2006 opinion is not credible.  Additionally, the VA examiner did not consider the lay statements of the Veteran and his wife.  In this regard, the Veteran and his wife are competent to give evidence about what he experienced, such as his complaints of back pain in and since service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The VA examiner must consider the lay statements in rendering an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The record should then be returned to the VA physician who provided the former opinion for an addendum based on all the evidence, both medical and lay.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain service personnel records of the Veteran.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Return the claims file to the January 2006 VA examiner for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

A complete history must be obtained.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements as well as the statement provided by the Veteran's wife, the examiner must state whether any diagnosed low back disorder is related to the Veteran's active duty service.  For purposes of this opinion, the examiner must consider and discuss the medical relevance of in-service complaints, as well as the retrospectively prepared statements by the claimant, and his wife.  The examiner must specifically address all inservice treatment and findings related to the low back.  The examiner must offer an opinion as to whether it is at least as likely as not that the currently diagnosed low back disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

If the January 2006 VA examiner is not available, have the file reviewed by another VA physician who must address the mandates as stated above.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


